Citation Nr: 0324995	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-15 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1981 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision 
that denied the veteran's application to reopen his claim of 
entitlement to service connection for schizophrenia.  The 
Board notes that the issue on appeal was re-characterized in 
an August 2002 statement of the case (SOC) as whether new and 
material evidence has been received to reopen a claim for 
service connection for an acquired psychiatric disorder to 
include schizophrenia and bipolar disorder.  Consequently, to 
avoid confusion, the Board has characterized the issue on 
appeal as whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


FINDINGS OF FACT

1.  An application to reopen a previously denied claim of 
service connection for a psychiatric disability was denied by 
a February 1986 RO rating decision.  There was no appeal.  

2.  Service connection for a bipolar disorder was denied by a 
September 1993 RO rating decision.  There was no appeal.

3.  The evidence associated with the claims file subsequent 
to the February 1986 and September 1993 rating decisions is 
not so significant that it must be considered in order to 
decide the merits of the claim of service connection for an 
acquired psychiatric disorder.




CONCLUSION OF LAW

No new and material evidence has been submitted to reopen a 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in February 1986, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous (psychiatric) condition.  He was notified of this 
decision and of his appellate rights in March 1986, but he 
did not appeal. Consequently, that decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2002).

The Board notes that the RO also denied entitlement to 
service connection for a psychiatric disorder in September 
1993.  The RO characterized this claim as entitlement to 
service connection for a bipolar disorder.  The veteran was 
notified of this decision and of his appellate rights later 
that same month, but he did not appeal.  Consequently, that 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).

Thus, as the February 1986 and September 1993 RO rating 
decisions are deemed to be final, see 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 20.200, 20.302, 20.1103, the veteran's claims 
may now be reopened only if new and material evidence has 
been submitted since the last final disallowances.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2002)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

Of record at the time of the February 1986 and September 1993 
RO rating decisions were service medical records dated from 
September to October 1983 which indicate that the veteran had 
been hospitalized for schizophreniform disorder with 
schizoaffective features, acute, severe.  It was noted that 
the condition was incurred in the line of duty, and that it 
had been treated and improved.  A November 1983 Physical 
Evaluation Board report indicates that the veteran was 
diagnosed with schizophreniform disorder productive of 
considerable social and industrial impairment.  It was noted 
that the condition was incurred within the line of duty.  The 
Board found the veteran unfit for duty.  

VA treatment records dated in March 1984 indicate that the 
veteran was hospitalized for a psychiatric disability from 
November to December 1983.  A March 1984 VA examination 
report indicates that the veteran was diagnosed with 
schizophreniform disorder.   A May 1984 VA examination report 
reveals that the veteran was diagnosed with organic 
hallucinosis.  

Entitlement to service connection for a nervous condition was 
initially denied in a May 1984 RO rating decision as it was 
determined that schizophreniform disorder was an acute 
condition, and was not a chronic condition for which service 
connection may be established.  

Entitlement to service connection for a nervous condition was 
again denied in a June 1984 RO rating decision as it was 
determined that although the veteran had hallucinations, he 
appeared to be mentally competent.

A VA medical problems list, apparently dated in June 1985, 
appears to note, apparently by history, that the veteran had 
been diagnosed with residual schizophrenia that had its onset 
in 1983.  An August 1985 VA examination report reveals that 
the veteran was diagnosed with schizophrenia, chronic 
undifferentiated type (residual type).  

Entitlement to service connection for a nervous condition was 
again denied in November 1985 because, although the veteran 
had a current diagnosis of schizophrenia, the record was 
still unremarkable for any findings that linked the veteran's 
chronic schizophrenia to his period of active military 
service.

In a February 1986 rating decision, the RO denied the 
veteran's nervous condition claim on the basis that the there 
was no evidence that showed that the veteran had 
schizophrenia that was incurred in or aggravated by service.  

A subsequently submitted May 1993 VA examination report 
indicates that the veteran was diagnosed with chronic 
schizophrenia.  The examiner noted that apparently the 
veteran was diagnosed with schizophrenia in December 1983 and 
in February 1984 due to the chronicity and intensity of his 
long-term illness.  The veteran was also diagnosed with 
bipolar disorder with psychotic features in an additional VA 
examination.

In the September 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
bipolar disorder because, although the veteran was currently 
diagnosed with a bipolar disorder with psychotic features, 
there was no evidence that this condition was incurred in 
service or within the allowable one-year presumptive period 
following separation from active duty in December 1983.  The 
RO noted that the diagnosis of a bipolar disorder was "added 
to those for which service connection had been previously 
denied."  The RO also determined that there was no evidence 
of clear and unmistakable error in the May 1984 RO rating 
decision that denied entitlement to service connection for a 
nervous condition.  

The recently received evidence of record includes private 
medical records dated in April 1991, which indicate that the 
veteran was diagnosed with brief reactive psychosis and with 
possible schizoaffective disorder with psychotic features.  
Bipolar disorder needed to be ruled out.  In July 1991, the 
veteran was diagnosed with bipolar affective disorder, 
depressed, with suicidal ideations.  He was also diagnosed 
with major depression with suicidal ideation, acute 
schizophrenia, and with manic depression.  Private medical 
records dated in May 1993 indicate that the veteran was 
diagnosed with bipolar affective disorder, manic phase with 
psychotic features.  Private medical records dated in October 
1997 indicate that the veteran was hospitalized for bipolar 
disorder, depressed phase, with psychotic features, and for 
anxiety disorder, not otherwise specified.  Schizoaffective 
disorder needed to be ruled out.  

VA treatment records dated from June 2001 to August 2002 
indicate that the veteran was diagnosed with schizoaffective 
disorder.

The Board has reviewed the evidence associated with the 
claims folder since the February 1986 denial, and finds that 
new and material evidence has not been received.  The Board 
finds that these new records received since February 1986 do 
not constitute evidence that is new and material as defined 
by 38 C.F.R. § 3.156(a).  The Board notes that although some 
of the additional evidence was not previously on file, it 
merely confirms what was already known-that the veteran had 
a diagnosis of a nervous condition, including schizophrenia.  
Such redundancy does not amount to new and material evidence.  

Similarly, the Board has reviewed the evidence associated 
with the claims folder since the September 1993 final denial, 
and finds that new and material evidence has not been 
received with regards to this issue either.  The Board finds 
that these new records submitted since September 1993 do not 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  Although some of the additional 
evidence was not previously on file, it also merely confirms 
what was already known-that the veteran had a diagnosis of 
an acquired psychiatric disability, including bipolar 
disorder.  This redundancy also does not amount to new and 
material evidence.  

The Board points out that the absence of evidence that linked 
any nervous condition or acquired psychiatric disorders to 
service was the basis of the earlier RO denials.  Although 
the recently received evidence suggests that the veteran 
still suffers from an acquired psychiatric disorder, there is 
no new medical evidence to support his claim that he has a 
current nervous condition or an acquired psychiatric disorder 
that is related to service, or problems coincident therewith.  
That is, the evidence received after the February 1986 and 
September 1993 final denials includes no evidence that 
specifically indicates that the veteran's current nervous 
condition or acquired psychiatric disorder is related to his 
period of military service.  Although the May 1993 VA 
examiner noted that the veteran was diagnosed with 
schizophrenia in December 1983 and February 1984, this 
appears to be a notation made in passing.  Furthermore, the 
Board notes that the veteran, was not, in fact, diagnosed 
with schizophrenia in December 1983 and in February 1984.  As 
indicated above, he was specifically diagnosed with 
schizophreniform disorder, not with schizophrenia, during 
those times.  In addition, the Board notes that the veteran's 
schizophreniform disorder was previously determined to be 
acute.  The Board notes that The United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  As such, because it appears to be an 
incidental statement based on an inaccurate premise, the May 
1993 VA examiner's opinion does not appear to be a competent 
medical opinion that links a current nervous condition or 
acquired psychiatric disorder to the veteran's period of 
active duty.  Thus, it is not new and material evidence.  
Therefore, the Board concludes that the newly received 
evidence does not tend to show anything that had not already 
been demonstrated by the evidence previously of record, at 
least on the salient points.

The Board has considered the contentions of the veteran that 
he has a nervous condition and an acquired psychiatric 
disability that are related to service.  However, the record 
is silent for any medical evidence demonstrating that any 
current acquired psychiatric disability that the veteran may 
have is related to service.  In fact, the only evidence that 
links any current psychiatric disability to his period of 
active duty are the veteran's own statements.  In this 
regard, the Board points out that, as the veteran is a lay 
person without any apparent medical expertise and/or 
training, he is not competent to provide medical diagnoses, 
or opinions on matters of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, his statements 
are insufficient to establish that any psychiatric disability 
was incurred in or aggravated by active service, or is 
otherwise related to service.  Thus, his statements are 
insufficient to reopen his claim for service connection. 

Accordingly, the Board concludes that the evidence submitted 
subsequent to the February 1986 and the September 1993 RO 
rating decisions is not "new and material" as contemplated 
by 38 C.F.R. § 3.156(a).  As the additional evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, it is not material.  
See 38 U.S.C.A. § 5108.  Thus, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability is not reopened.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The Board has also considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Act imposed certain notification requirements 
and clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims.  The Act also eliminated 
the previous requirement that a claim be well grounded before 
VA's duty to assist arose.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
2002).  Consequently, the Board may not act to assist the 
veteran in the development of the claim unless new and 
material evidence is presented.  

As for the notification requirements of the VCAA, VA is 
required to inform the applicant of any information necessary 
to complete an application for VA benefits.  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified at 38 C.F.R. § 3.159(b)); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, VA has 
informed the veteran of the grounds on which the RO decided 
the claim and of the elements necessary to be granted the 
benefit sought.  The RO informed the veteran in September 
2001 of the basis for its denial.  The SOC issued in August 
2002 informed the veteran of the evidence needed to 
substantiate his underlying claim.  Additionally, the RO 
notified the veteran in a May 2001 letter of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  He was also provided with 
a recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence in the 
September 2001 rating decision, the August 2002 SOC, and the 
May 2001 letter.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board notes that the RO attempted to obtain the veteran's 
post-service private and VA treatment records that the 
veteran had specifically identified to the RO.  In addition, 
the Board notes that the veteran indicated in September 2001 
that he had no additional evidence to submit.  Nevertheless, 
the Board reiterates that the veteran's claim has not been 
reopened.  Consequently, the Board does not have jurisdiction 
to act further.  See Barnett, supra; Butler, supra; 
38 U.S.C.A. § 5103A(f) (West 2002).  


ORDER

The application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



